18-13098-mg   Doc 20   Filed 11/13/18    Entered 11/13/18 22:55:23   Main Document
                                        Pg 1 of 8
18-13098-mg   Doc 20   Filed 11/13/18    Entered 11/13/18 22:55:23   Main Document
                                        Pg 2 of 8
18-13098-mg   Doc 20   Filed 11/13/18    Entered 11/13/18 22:55:23   Main Document
                                        Pg 3 of 8
18-13098-mg   Doc 20   Filed 11/13/18    Entered 11/13/18 22:55:23   Main Document
                                        Pg 4 of 8
18-13098-mg   Doc 20   Filed 11/13/18    Entered 11/13/18 22:55:23   Main Document
                                        Pg 5 of 8
18-13098-mg   Doc 20   Filed 11/13/18    Entered 11/13/18 22:55:23   Main Document
                                        Pg 6 of 8
18-13098-mg   Doc 20   Filed 11/13/18    Entered 11/13/18 22:55:23   Main Document
                                        Pg 7 of 8
18-13098-mg   Doc 20   Filed 11/13/18    Entered 11/13/18 22:55:23   Main Document
                                        Pg 8 of 8
